STATE OF LOUISIANA

                   COURT OF APPEAL, FIRST CIRCUIT

SUCCESSION OF LUCIEN HARRY                                                                                     NO.        2021     CW       1597
MARIONEAUX,                  SR.

                                                                                                               MARCH         28,        2022




In    Re:               Lucien             H.        Marioneaux,                 Jr.,          applying               for     supervisory
                        writs,            1st         Judicial              District            Court,           Parish           of        Caddo,
                        No.       594, 235.



BEFORE:                 McDONALD,                LANIER,             AND    WOLFE,            JJ.


            WRIT             NOT              CONSIDERED.                       Relator                 failed              to          provide

documentation                     that          this          writ     application                   was       timely        filed           under
Rules        4- 2        and       4- 3,         Uniform             Rules       of       Louisiana              Courts          of    Appeal,
in     accordance                   with             the        provisions                of    La.          Code          Civ.        P.      art.
1914( A)               and (       B).          There           is     no        evidence               that          a     judgment            was

ordered
                       by      the        trial             court           or       that        a       written            request             for
judgment               was
                               filed within 10 days of the ruling in open court so
as      to         require                a          written               judgment.             Furthermore,                     the          writ

application                  is     missing                the        notice         of       judgment           which           was        mailed
to      relator                along                 with            the     written                 judgment               which            could

demonstrate                  that        the         notice           of    intent            filed      on      November             16,      2021
is    timely.               Moreover,                 the       writ        application                  does        not     contain            the

pleading               upon which                    this       ruling       is        based,           the     motion           to    enforce
and    contempt,                  nor         does         it        contain         a     copy         of     the        opposition,              in
violation               of     Rules            4-   5( C)(     8)     and (     9),          Uniform          Rules        of    Louisiana
Courts            of    Appeal.
                                           The application does not contain a copy of the
court        minutes,              in      violation                  of    Rule         4- 5( 0)(      10),         Uniform          Rules        of
Louisiana               Courts           of          Appeal.          In     addition,                  this     court           requires           a

copy of the pertinent hearing transcript.

            Supplementation                            of          this          writ           application                   and/ or            an
application                  for         rehearing                 will      not         be    considered.                  Rules           2- 18. 7
and    4-    9,        Uniform Rules of Louisiana Courts of Appeal.

            In     the       event            relator              seeks        to       file       a    new         application              with
this         court,                it         must            contain             all          pertinent                   documentation
including               documentation                         to      show       the          original           writ        application
was
        timely,                and
                                           any         other           documents                listed           above,           and         must

comply            with        Rule         2- 12. 2,            Uniform           Rules          of       Louisiana               Courts         of
Appeal.           Any new application must be filed on or before April 28,
2022 and must contain a copy of this ruling.
                                                                           JMM
                                                                           WIL
                                                                           EW




COURT       OF APPEAL,                   FIRST         CIRCUIT




            PUTY
                  FOR
                         WRITHE     COURT
                                         OFOURT